Exhibit 10.9

 

EXECUTION COPY

 

ESCROW AGREEMENT, dated as of November 14, 2007 (“Agreement”), by and among
PROSPECT ACQUISITION CORP., a Delaware corporation (“Company”), FLAT RIDGE
INVESTMENTS LLC, LLM STRUCTURED EQUITY FUND L.P., LLM INVESTORS L.P., CAPITAL
MANAGEMENT SYSTEMS, INC., MICHAEL P. CASTINE, SJC CAPITAL, LLC, MICHAEL DOWNEY,
JAMES CAHILL, DANIEL GRESSEL AND JOHN MERCHANT (collectively “Initial
Stockholders”) and CONTINENTAL STOCK TRANSFER & TRUST COMPANY, a New York
corporation (“Escrow Agent”).

 

WHEREAS, the Company has entered into an Underwriting Agreement, dated
November 14, 2007 (“Underwriting Agreement”), with Citigroup Global Markets Inc.
(“Citigroup”) acting as representative of the several underwriters
(collectively, the “Underwriters”), pursuant to which, the Underwriters have
agreed to purchase 25,000,000 units (“Units”) of the Company. Each Unit consists
of one share of the Company’s common stock, par value $0.0001 per share (“Common
Stock”), and one warrant to purchase one share of Common Stock, all as more
fully described in the Company’s final Prospectus, dated November 14, 2007
(“Prospectus”) comprising part of the Company’s Registration Statement on
Form S-1 (File No. 333-145110) under the Securities Act of 1933, as amended
(“Registration Statement”), declared effective on November 14, 2007 (“Effective
Date”).

 

WHEREAS, the Underwriters have required as a condition to purchase of the Units
that the Initial Stockholders deposit the number of shares of Common Stock of
the Company (the “Escrow Shares”) and the number of Sponsors’ Warrants (as
defined in the Warrant Agreement dated November 14, 2007 between the Company and
Continental Stock Transfer & Trust Company, as Warrant Agent (the “Warrant
Agreement”), in each case, as set forth opposite their respective names in
Exhibit A attached hereto (the Escrow Shares and Sponsors’ Warrants are
collectively referred to herein as the “Escrow Securities”) in escrow as
hereinafter provided.

 

WHEREAS, the Company and the Initial Stockholders desire that the Escrow Agent
accept the Escrow Securities, in escrow, to be held and disbursed as hereinafter
provided.

 

IT IS AGREED:

 

1.           Appointment of Escrow Agent. The Company and the Initial
Stockholders hereby appoint the Escrow Agent to act in accordance with and
subject to the terms of this Agreement and the Escrow Agent hereby accepts such
appointment and agrees to act in accordance with and subject to such terms.

 

2.           Deposit of Escrow Shares. On or before the Effective Date, each of
the Initial Stockholders shall have delivered or caused to be delivered to the
Escrow Agent certificates representing his, her or its respective Escrow
Securities, to be held and disbursed subject to the terms and conditions of this
Agreement. Each Initial Stockholder acknowledges that the certificates
representing his, her or its Escrow Securities is legended to reflect the
deposit of such Escrow Securities under this Agreement.

 

--------------------------------------------------------------------------------


 

3.           Disbursement of the Escrow Securities. The Escrow Agent shall hold
the Escrow Shares until the date that is one year after the date of completion
of an Initial Business Combination (as defined in the Warrant Agreement) and the
Sponsors’ Warrants until the date that is 30 days after the date of completion
of an Initial Business Combination (in each case, the “Escrow Period”), on which
respective dates it shall, upon written instructions from the Company’s General
Counsel or Chief Executive Officer, disburse the Escrow Shares (and any
applicable stock power) or Sponsors’ Warrants, as the case may be, to the
Initial Stockholders; provided, however, that at the end of the 30-day period in
which the Underwriters may exercise their over-allotment to purchase an
additional 3,750,000 Units of the Company (as described in the Registration
Statement), the Company shall give the Escrow Agent notice with respect to the
amount, if any, of the over-allotment that was exercised by the Underwriters
and, upon such notice, the Initial Stockholders agree that the Escrow Agent
shall return to the Company for cancellation, at a purchase price equal to
$0.0001 per share, the number of Escrow Shares held by each Initial Stockholder
determined by multiplying (a) the product of (i) 937,500, multiplied by (ii) a
fraction, (x) the numerator of which is the number Escrow Shares held by each
Initial Stockholder, and (y) the denominator of which is the total number of
Escrow Shares, by (b) a fraction, (i) the numerator of which is 3,750,000 minus
the number of shares of Common Stock purchased by the Underwriters upon the
exercise of their over-allotment option, and (ii) the denominator of which is
3,750,000; provided further, however, that if the Escrow Agent is notified by
the Company pursuant to Section 6.7 hereof that the Company is being liquidated
then the Escrow Agent shall promptly destroy the certificates representing the
Escrow Securities held pursuant to this Agreement; provided further, however,
that if, after the Company consummates an Initial Business Combination, (i) it
(or the surviving entity) subsequently consummates a liquidation, merger, stock
exchange or other similar transaction which results in all of the stockholders
of such entity having the right to exchange their shares of Common Stock for
cash, securities or other property or (ii) the Closing Price of the Common Stock
(as defined in the Warrant Agreement) equals or exceeds $14.50 per share for any
20 trading days within any 30-trading day period, then the Escrow Agent will,
upon receipt of a certificate, executed by the Chairman of the Board, Chief
Executive Officer, President or other authorized officer of the Company, in form
reasonably acceptable to the Escrow Agent, that such transaction is then being
consummated or such conditions have been achieved, as applicable, release the
Escrow Shares to the Initial Stockholders. The Escrow Agent shall have no
further duties hereunder after the disbursement or destruction of the Escrow
Securities in accordance with this Section 3.

 

4.           Rights of Initial Stockholders in Escrow Securities.

 

4.1.        Voting Rights as a Stockholder. Subject to the terms of the Insider
Letter described in Section 4.3 hereof and except as herein provided, the
Initial Stockholders shall retain all of their rights as stockholders of the
Company during the Escrow Period, including, without limitation, the right to
vote the Escrow Shares.

 

4.2.        Dividends and Other Distributions in Respect of the Escrow Shares.
During the Escrow Period, all dividends payable in cash with respect to the
Escrow Shares shall be paid to the Initial Stockholders, but all dividends
payable in stock or other non-cash property (“Non-Cash Dividends”) shall be
delivered to the Escrow Agent to hold in accordance with the terms hereof. As
used herein, the term “Escrow Shares” shall be deemed to include the Non-Cash
Dividends distributed thereon, if any.

 

2

--------------------------------------------------------------------------------


 

4.3.        Restrictions on Transfer. During the Escrow Period, no sale,
transfer or other disposition may be made of any or all of the Escrow Securities
except to Permitted Transferees (as defined in the Warrant Agreement); provided,
however, that such permitted transfers may be implemented only upon the
respective Permitted Transferee’s written agreement to be bound by the terms and
conditions of this Agreement and, as applicable, the Insider Letter signed by
the Initial Stockholders transferring the Escrow Shares and/or Warrant
Agreement. Even if transferred in accordance with this Section 4.3, the Escrow
Securities will remain subject to this Agreement and may only be released from
escrow in accordance with Section 3 hereof. As used herein, the term “Insider
Letter” refers to that letter entered into by each of the Initial Stockholders,
with Citigroup and the Company, dated as indicated on Exhibit A hereto, and
which is filed as an exhibit to the Registration Statement, respecting the
rights and obligations of such Initial Stockholder in certain events, including
but not limited to the liquidation of the Company and certain voting and
transfer restrictions which will apply during the Escrow Period.

 

4.4.        Sponsors’ Warrants. The Initial Stockholders who hold Sponsors’
Warrants acknowledge that the Sponsors’ Warrants are subject to restrictions on
exercise and transfer during the Escrow Period as specified in the Warrant
Agreement.

 

5.           Concerning the Escrow Agent.

 

5.1.        Good Faith Reliance. The Escrow Agent shall not be liable for any
action taken or omitted by it in good faith and in the exercise of its own best
judgment, and may rely conclusively and shall be protected in acting upon any
order, notice, demand, certificate, opinion or advice of counsel (including
counsel chosen by the Escrow Agent), statement, instrument, report or other
paper or document (not only as to its due execution and the validity and
effectiveness of its provisions, but also as to the truth and acceptability of
any information therein contained) which is believed by the Escrow Agent to be
genuine and to be signed or presented by the proper person or persons. The
Escrow Agent shall not be bound by any notice or demand, or any waiver,
modification, termination or rescission of this Agreement unless evidenced by a
writing delivered to the Escrow Agent signed by the proper party or parties and,
if the duties or rights of the Escrow Agent are affected, unless it shall have
given its prior written consent thereto.

 

5.2.        Indemnification. The Escrow Agent shall be indemnified and held
harmless by the Company from and against any expenses, including counsel fees
and disbursements, or loss suffered by the Escrow Agent in connection with any
action, suit or other proceeding involving any claim which in any way, directly
or indirectly, arises out of or relates to this Agreement, the services of the
Escrow Agent hereunder, or the Escrow Securities held by it hereunder, other
than expenses or losses arising from the gross negligence or willful misconduct
of the Escrow Agent. Promptly after the receipt by the Escrow Agent of notice of
any demand or claim or the commencement of any action, suit or proceeding, the
Escrow Agent shall notify the other parties hereto in writing. In the event of
the receipt of such notice, the Escrow Agent, in its sole discretion, may
commence an action in the nature of interpleader in an appropriate court to
determine ownership or disposition of the Escrow Securities or it may deposit
the Escrow Securities with the clerk of any appropriate court or it may retain
the Escrow Securities pending receipt of a final, non appealable order of a
court having jurisdiction over all

 

3

--------------------------------------------------------------------------------


 

of the parties hereto directing to whom and under what circumstances the Escrow
Securities are to be disbursed and delivered. The provisions of this Section 5.2
shall survive in the event the Escrow Agent resigns or is discharged pursuant to
Sections 5.5 or 5.6 below.

 

5.3.        Compensation. The Escrow Agent shall be entitled to reasonable
compensation from the Company for all services rendered by it hereunder. The
Escrow Agent shall also be entitled to reimbursement from the Company for all
expenses paid or incurred by it in the administration of its duties hereunder
including, but not limited to, all counsel, advisors’ and agents’ fees and
disbursements and all taxes or other governmental charges.

 

5.4.        Further Assurances. From time to time on and after the date hereof,
the Company and the Initial Stockholders shall deliver or cause to be delivered
to the Escrow Agent such further documents and instruments and shall do or cause
to be done such further acts as the Escrow Agent shall reasonably request to
carry out more effectively the provisions and purposes of this Agreement, to
evidence compliance herewith or to assure itself that it is protected in acting
hereunder.

 

5.5.        Resignation. The Escrow Agent may resign at any time and be
discharged from its duties as escrow agent hereunder by its giving the other
parties hereto written notice and such resignation shall become effective as
hereinafter provided. Such resignation shall become effective at such time that
the Escrow Agent shall turn over to a successor escrow agent appointed by the
Company, the Escrow Securities held hereunder. If no new escrow agent is so
appointed within the 60 day period following the giving of such notice of
resignation, the Escrow Agent may deposit the Escrow Securities with any court
it reasonably deems appropriate.

 

5.6.        Discharge of Escrow Agent. The Escrow Agent shall resign and be
discharged from its duties as escrow agent hereunder if so requested in writing
at any time by the other parties hereto, jointly, provided, however, that such
resignation shall become effective only upon acceptance of appointment by a
successor escrow agent as provided in Section 5.5.

 

5.7.        Liability. Notwithstanding anything herein to the contrary, the
Escrow Agent shall not be relieved from liability hereunder for its own gross
negligence or its own willful misconduct.

 

5.8.        Trust Account Waiver. The Escrow Agent hereby waives all right,
title, interest, or claim of any kind (“Claim”) in or to any monies in the trust
account of the Company (the “Trust Account”) created pursuant to the Investment 
Management Trust Agreement, dated as of November 14, 2007, by and between the
Company and Continental Stock Transfer & Trust Company, as Trustee, that it may
have now or in the future, and hereby agrees not to seek recourse,
reimbursement, payment or satisfaction for any Claim against the Trust Account
for any reason whatsoever.

 

6.           Miscellaneous.

 

6.1.        Governing Law. This Agreement shall for all purposes be deemed to be
made under and shall be construed in accordance with the laws of the State of
New York, without giving effect to conflicts of law principles that would result
in the application of the substantive laws of another jurisdiction (whether of
the State of New York or any other

 

4

--------------------------------------------------------------------------------


 

jurisdiction that would cause the application of the laws of any jurisdiction
other than the State of New York). The Company hereby agrees that any action,
proceeding or claim against it arising out of or relating in any way to this
Agreement shall be brought and enforced in the courts of the State of New York
or the United States District Court for the Southern District of New York, and
irrevocably submits to such jurisdiction, which jurisdiction shall be exclusive.
The Company hereby waives any objection to such exclusive jurisdiction or that
such courts represent an inconvenience forum. Any such process or summons to be
served upon the Company may be served by transmitting a copy thereof by
registered or certified mail, return receipt requested, postage prepaid,
addressed to it at the address set forth in Section 6.6 hereof. Such mailing
shall be deemed personal service and shall be legal and binding upon the Company
in any action, proceeding or claim.

 

6.2.        Third Party Beneficiaries. Each of the Initial Stockholders hereby
acknowledges that the Underwriters are third party beneficiaries of this
Agreement and this Agreement may not be modified or changed without the prior
written consent of Citigroup.

 

6.3.        Entire Agreement. This Agreement contains the entire agreement of
the parties hereto with respect to the subject matter hereof and, except as
expressly provided herein, may not be changed or modified except by an
instrument in writing signed by each party hereto. It may be executed in several
original or facsimile counterparts, each one of which shall constitute an
original, and together shall constitute but one instrument.

 

6.4.        Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation
thereof.

 

6.5.        Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the respective parties hereto and their legal representatives,
successors and assigns.

 

6.6.        Notices. Any notice or other communication required or which may be
given hereunder shall be in writing and either be delivered personally or be
mailed, certified or registered mail, or by private national courier service,
return receipt requested, postage prepaid, and shall be deemed given when so
delivered personally or, if mailed, two days after the date of mailing, as
follows:

 

If to the Company, to:

 

Prospect Acquisition Corp.

695 East Main Street

Stamford, Connecticut  06901

Attn: David A. Minella
Fax No.: (203) 656-0051

 

If to an Initial Stockholder, to his, her or its address set forth in Exhibit A.

 

and if to the Escrow Agent, to:

 

Continental Stock Transfer & Trust Company

17 Battery Place

 

5

--------------------------------------------------------------------------------


 

New York, New York 10004

Attn: Chairman
Fax No.: (212) 509-5150

 

A copy of any notice sent hereunder shall be sent to:

 

Bingham McCutchen LLP

399 Park Avenue

New York, New York 10022

Attn:  Floyd I. Wittlin, Esq.
Fax No.: (212) 752-5378

 

and:

 

Citigroup Global Markets Inc.

388 Greenwich Street

New York, New York 10013

Attn: General Counsel
Fax No.: (212) 816-7912

 

and:

 

Akin Gump Strauss Hauer & Feld LLP

590 Madison Avenue

New York, New York 10022

Attn: Bruce Mendelsohn, Esq.
Fax No.: (212) 872-1002

 

The parties may change the persons and addresses to which the notices or other
communications are to be sent by giving written notice to any such change in the
manner provided herein for giving notice.

 

6.7.        Liquidation of the Company. The Company shall give the Escrow Agent
written notification of the liquidation and dissolution of the Company in the
event that the Company fails to consummate an Initial Business Combination
within the time period(s) specified in the Prospectus.

 

[SIGNATURE PAGES FOLLOW]

 

6

--------------------------------------------------------------------------------


 

WITNESS the execution of this Agreement as of the date first above written.

 

 

 

COMPANY:

 

 

 

 

 

PROSPECT ACQUISITION CORP.

 

 

 

 

 

By:

  /s/ David A. Minella

 

 

Name:

David A. Minella

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

INITIAL STOCKHOLDERS:

 

 

 

 

 

FLAT RIDGE INVESTMENTS LLC

 

 

 

 

 

By:

  /s/ David A. Minella

 

 

Name:

David A. Minella

 

 

Title:

Managing Member

 

 

 

 

 

 

 

 

LLM STRUCTURED EQUITY FUND L.P.

 

 

 

 

 

By:

  /s/ Patrick J. Landers

 

 

Name:

Patrick J. Landers

 

 

Title:

 

 

 

 

 

 

 

 

 

LLM INVESTORS L.P.

 

 

 

 

 

By:

  /s/ Patrick J. Landers

 

 

Name:

Patrick J. Landers

 

 

Title:

 

 

 

 

 

 

 

 

CAPITAL MANAGEMENT SYSTEMS, INC.

 

 

 

 

 

 

 

 

By:

  /s/ Richard A. Mitchell

 

 

Name:

Richard A. Mitchell

 

 

Title:

V.P.

 

 

 

 

 

 

 

 

  /s/ Michael P. Castine

 

 

Michael P. Castine

 

--------------------------------------------------------------------------------


 

 

 

SJC CAPITAL, LLC

 

 

 

 

 

 

 

 

By:

  /s/ William Cvengros

 

 

Name:

William Cvengros

 

 

Title:

Managing Member

 

 

 

 

 

 

 

 

  /s/ Michael Downey

 

 

Michael Downey

 

 

 

 

 

 

 

 

  /s/ James Cahill

 

 

James Cahill

 

 

 

 

 

 

 

 

  /s/ Daniel Gressel

 

 

Daniel Gressel

 

 

 

 

 

 

 

 

  /s/ John Merchant

 

 

John Merchant

 

 

 

 

 

 

 

 

ESCROW AGENT:

 

 

 

 

 

CONTINENTAL STOCK TRANSFER &

TRUST COMPANY

 

 

 

 

 

By:

  /s/ John W. Comer, Jr.

 

 

Name:

  John W. Comer, Jr.

 

 

Title:

  Vice President

 

--------------------------------------------------------------------------------


 

Name and Address
of Initial Stockholder

 

Number of
Escrow
Shares

 

Stock
Certificate
Number

 

Date of
Insider
Letter

 

Number of
Sponsors’
Warrants

 

Warrant
Certificate
Number

 

 

 

 

 

 

 

 

 

 

 

Flat Ridge Investments LLC

814 Hollow Tree Ridge Road

Darien, CT 06820

Attn: David A. Minella

 

3,762,516

 

 

 

 

 

3,150,000

 

 

 

 

 

 

 

 

 

 

 

 

 

LLM Structured Equity Fund L.P.

265 Franklin Street, 20th Floor

Boston, Massachusetts 02110 Attn:

 

1,696,715

 

 

 

 

 

1,646,400

 

 

 

 

 

 

 

 

 

 

 

 

 

LLM Investors L.P.

265 Franklin Street, 20th Floor

Boston, Massachusetts 02110

Attn:

 

34,626

 

 

 

 

 

33,600

 

 

 

 

 

 

 

 

 

 

 

 

 

Capital Management Systems, Inc.

308 E. Lancaster Avenue

Suite 300

Wynnewood, PA 19096

 

432,835

 

 

 

 

 

420,000

 

 

 

 

 

 

 

 

 

 

 

 

 

Michael Castine

14 Larkspur Lane

Greenwich, CT 06831

 

158,724

 

 

 

 

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

SJC Capital, LLC

31975 Peppertree Bend

San Juan Capistrano, CA 92675

 

158,724

 

 

 

 

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

Michael Downey

2 Parsons Lane

Rochester, NY 14610

 

158,724

 

 

 

 

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

James Cahill

3 Kimberly Drive

Redding, CT 06896

 

467,188

 

 

 

 

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

Daniel Gressel 55 Cedar Cliff Road Greenwich, CT 06878

 

158,724

 

 

 

 

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

John Merchant

48 Evergreen Circle

Canton, MA 02021

 

158,724

 

 

 

 

 

0

 

 

 

--------------------------------------------------------------------------------